Citation Nr: 0529440	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  96-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating 
for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 1998.  The 
veteran's case was remanded to the RO for additional 
development in August 1998 and July 2003.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hearing has been shown to be no worse than 
level VIII hearing in the right ear and level I hearing in 
the left ear.

2.  The veteran's skin disability was manifested by various-
sized whitish, slightly scaly macules on his neck, chest, 
abdomen, back and upper extremities that has been 
occasionally itchy but otherwise asymptomatic; since 2000 no 
greater problem than a 10-centimeter patch of 
hypopigmentation with slight scale on the mid-chest was 
shown.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for service-connected right ear 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2005); 
38 C.F.R. §§ 4.85, 4.87, 4.87a (1998).

2.  A compensable evaluation for service-connected skin 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2005); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for right ear 
hearing loss and a skin disability by way of a September 1995 
rating decision.  He was assigned a noncompensable disability 
rating for both disabilities.  The veteran submitted his 
notice of disagreement with the initial ratings in November 
1995.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for his right ear 
hearing loss and skin disability is an original claim that 
was placed in appellate status by a notice of disagreement 
expressing disagreement with initial rating awards.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hearing Loss

Hearing loss is evaluated in accordance with the criteria set 
forth in 38 C.F.R. Part 4.  Amendments to those criteria 
became effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (now codified at 38 C.F.R. §§ 4.85, 4.86, 4.87 
(2005)).

Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule). 

If service connection was in effect for only one ear, and the 
appellant did not have total deafness in both ears, the 
auditory acuity of the non-service-connected ear was 
considered normal (level I) for purposes of rating the 
service-connected disability.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 Fed. Reg. 
63,603 (Dec. 1, 1997).

Under the "new" criteria, hearing loss manifested by 
"normal" patterns of impairment is rated just as it was 
prior to June 10, 1999.  See 38 C.F.R. § 4.85 (2005).  
However, the regulations now contain certain additional 
provisions with respect to "exceptional" patterns of 
impairment.  These provisions apply when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id. § 4.86.  (The RO issued a statement of the case (SOC) in 
May 1997 that addressed the old regulation and the RO issued 
a supplemental statement of the case in October 2000 that 
addressed the new regulations.)  In addition, amendments made 
to 38 C.F.R. § 3.383(a)(3), effective from December 6, 2002, 
provide a new method for rating unilateral hearing loss.  

Under the revised law, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 
38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 (2005) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

There are two audiological examination reports of record that 
contain only puretone audiometry data to rate the veteran's 
right ear impairment--the report of a May 1995 VA 
examination, and the report of a December 1999 VA 
examination.  

With respect to the earlier of these two examinations, the 
record shows that audiometric testing in May 1995 revealed 
puretone thresholds of 45, 40, 50, and 60 decibels in the 
veteran's right ear, and 10, 15, 15, and 20 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 48.75 for 
the right ear and 15 for the left ear.)  Under the  rating 
criteria (Table VIa is used because speech discrimination 
scores were not obtained), these results correspond to level 
III acuity for the right ear and level I acuity for the left 
ear.

Associated with the claims file are VA outpatient treatment 
reports dated from January 1996 to July 1996 and an operative 
report dated in May 1996.  The veteran complained of painful 
ear drainage and a foul odor in April 1996.  The veteran 
underwent a right medial graft tympanoplasty in May 1996.  In 
July 1996, the veteran was seen for a post-operative 
appointment.  At that time the veteran was noted to have 
undergone a right tympanoplasty in February 1996.  A small 
inferior anterior central perforation was observed in April 
1996 and the veteran subsequently underwent a medial graft 
tympanoplasty in May 1996.  

The veteran testified at a video conference hearing in June 
1998.  At that time he had only been afforded the one VA 
examination in May 1995 (and the examiner had reported that 
the results were questionable because of the veteran's 
behavior).  He reported that his hearing had worsened since 
the May 1995 examination and he indicated that he had not had 
another examination since that time.  He reported that he had 
a repair of his right tympanic membrane and that he got 
headaches as a result of drainage after the procedure.   

When the veteran was examined by VA in December 1999, 
audiometric testing revealed puretone thresholds of 75, 80, 
90, and 90 decibels in his right ear, and 10, 15, 25, and 25 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 84 
for the right ear and 19 for the left ear.)  Under both the 
"old" and "new" criteria (Table VIa is used because speech 
discrimination was not obtained), these results correspond to 
level VIII acuity for the right ear and level I acuity for 
the left ear.  (Even when applying the new criteria for 
exceptional hearing patterns, level VIII acuity is obtained 
for the right ear because a discrimination score was not 
obtained.  38 C.F.R. § 4.86(a) (2005).)

There are three subsequent audiological examination reports 
of record that contain the speech discrimination and puretone 
audiometry data necessary to rate the veteran's impairment--
the report of an April 2000 VA examination, the report of a 
February 2003 VA examination, and the report of an April 2003 
VA examination.

With respect to the earliest of these three examinations, the 
record shows that audiometric testing in April 2000 revealed 
puretone thresholds of 30, 40, 55, and 50 decibels in the 
veteran's right ear, and 10, 15, 15, and 15 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 43.75 for 
the right ear and 13.75 for the left ear.)  Additionally, the 
veteran had a speech discrimination score of 92 percent in 
the right ear.  (The left ear was not tested.)  Under both 
the "old" and "new" criteria, Table VI, these results 
correspond to level I acuity for the right ear.  Under both 
the "old" and "new" criteria, Table VIa, these results 
correspond to level I acuity for the left ear.

When the veteran was examined by VA in February 2003, 
audiometric testing revealed puretone thresholds of 35, 35, 
60, and 55 decibels in his right ear, and 15, 10, 25, and 35 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 46 
for the right ear and 21 for the left ear.)  Additionally, he 
had speech discrimination scores of 96 percent, bilaterally.  
Under both the "old" and "new" criteria, these results 
correspond to level I acuity for each ear.

When the veteran was examined by VA in April 2003 (although 
not clear, this report may have been nothing more than an 
attempt to copy and certify the February 2003 results), 
audiometric testing revealed puretone thresholds of 35, 35, 
60, and 50 decibels in his right ear, and 15, 10, 25, and 35 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 45 
for the right ear and 21 for the left ear.)  Additionally, he 
had speech discrimination scores of 96 percent, bilaterally.  
Under both the "old" and "new" criteria, these results 
correspond to level I acuity for each ear.

Turning to the matter of the evaluation to be assigned for 
the veteran's disability, the Board notes that, under the 
"old" criteria, if an appellant was service connected for 
hearing loss in only one ear, and did not have total deafness 
in both ears, his non-service-connected ear was considered 
normal (level I) for evaluation purposes.  Here, it is clear 
from the medical evidence that the veteran does not suffer 
from total deafness in both ears.  Consequently, and given 
that he is shown to have no worse than level VIII acuity in 
the service-connected right ear, he is entitled to nothing 
more than a noncompensable evaluation for unilateral hearing 
loss under the "old" criteria.

Notably, the "new" criteria require that the hearing 
impairment in the service-connected ear be compensable to a 
degree of 10 percent or more before the impairment occasioned 
by the non-service-connected ear can be considered.  Here, 
the medical evidence demonstrates that the veteran has no 
more than level VIII acuity in the right ear.  Thus, 
considering that ear alone-that is, assuming for the moment 
that the left ear has level I acuity-he is entitled to no 
more than a zero percent (noncompensable) rating for the 
right ear under Table VII.  Accordingly, because the right 
ear is not independently ratable at 10 percent or more, the 
impairment in his left ear may not be considered (that is, it 
must be considered normal, or level I, for rating purposes) 
in rating his unilateral disability, and no more than a zero 
percent (noncompensable) rating may be assigned.  
Incidentally, the veteran's hearing acuity in his left ear is 
normal or level I even if the Board were to consider it in 
rating the veteran's hearing loss.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's disability has never been more than noncompensably 
disabling since the time that he filed the underlying claim 
for service connection.  None of the audiological data 
supports the assignment of a rating in excess of the 
currently assigned evaluation, even if the tests where the 
examiners thought the results were not reliable are used.  
The preponderance of the evidence is against his claim, and a 
"staged rating" is not warranted.

B.  Tinea Versicolor

As noted above, the RO evaluated the veteran's service-
connected skin disability as noncompensably disabling under 
Diagnostic Code 7813 for dermatophytosis.  That disorder is 
to be rated as eczema under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.

The veteran underwent an Agent Orange examination in August 
1995.  The veteran reported that he had a chronic skin 
condition since he returned from Vietnam.  His skin was 
remarkable for light-colored, somewhat contiguous lesions on 
his back, chest, and arm.  The veteran was diagnosed with a 
skin rash and treated with selenium sulfide shampoo.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1995 to March 1996.  In March 1996, 
the veteran was seen for skin lesions.  He was noted to have 
a mildly itchy rash and light spots for many years.  The rash 
was described as fine scaly hypopigmented macules on the 
anterior forearms and anterior trunk, and lower back and 
reticulated hyperpigmentation on the upper back.  Potassium 
hydroxide (KOH) was positive for short hyphae and spores.  He 
was diagnosed with tinea versicolor.

The veteran was afforded a VA dermatology examination in July 
2000.  The examiner reported that the veteran was diagnosed 
with eczema and tinea versicolor in 1970.  The veteran had 
developed a chronic recurrent itchy skin condition with 
whitish spots which persisted especially in summer months.  
Physical examination revealed widespread, various-sized 
whitish, slightly scaly macules on his neck, chest, abdomen, 
back and upper extremities.  No evidence of eczema (crusting, 
oozing, or ulceration) was seen.  Scrapings from the skin 
lesions were placed in a solution of KOH and examined under 
the microscope.  A clinical diagnosis of tinea versicolor was 
made and proven by a positive KOH slide.  The examiner noted 
that tinea versicolor is a very common skin condition, 
especially in hot humid climates and with the exception of 
variable itching, is asymptomatic.  The examiner reported 
that it never produces scars by itself and the treatment is 
simple, inexpensive, and curative, although certain 
individuals develop recurrences.  He opined that the 
veteran's skin disease was not disfiguring or repugnant nor 
was it contagious.   

The veteran was afforded another VA dermatology examination 
in January 2005.  The veteran's chief complaint was itching 
and hypopigmentation of the chest, back, and arms for years, 
although he did not complain of itching at the examination.  
The veteran reported that the lesions increased in the summer 
and included his shoulders.  The lesions were occasionally 
itchy.  The veteran had a hypopigmented scaly patch 
approximately 10-centimeters (cm) in diameter located 
centrally on his chest.  Multiple hypopigmented coalescent 
macules on the mid-back were observed.  No lesions were 
observed on his arms.  There was mild scaling and erythema at 
the edges of his beard.  Scrapings from the skin lesions were 
placed in a solution of KOH and examined under the 
microscope.  KOH revealed multiple classic hyphae and spores.  
The veteran was diagnosed with seborrheic dermatitis and 
tinea versicolor.  The veteran was prescribed selenium 
sulfide.  No evidence of Agent Orange sequelae was observed.  

An addendum dated in January 2005 was incorporated into the 
January 2005 VA dermatology examination.  The examiner 
reported that the veteran was advised that his skin 
disability could recur and it could take several months for 
his skin to return to normal.  The veteran was advised that 
his skin disability was not associated with Agent Orange 
exposure.  

An addendum dated in February 2005 was also incorporated into 
the January 2005 VA dermatology examination.  The examiner 
reported that the veteran did not complain of itching at the 
time of his examination but he noted that itching was one of 
the veteran's major symptoms.  The examiner reported that the 
veteran had involvement of his mid-chest with an 
approximately 10-cm patch of hypopigmentation with slight 
scale.  At the periphery the examiner discerned individual 
patches which measure approximately 3-5-millimeters (mm) 
which were more coalescent in the center.  The examiner noted 
that the veteran had focal areas of slight erythema and scale 
on his face.  KOH of scale revealed the presence of yeast and 
hyphae which confirmed the diagnosis of tinea versicolor.  At 
the time of his examination the veteran's tinea versicolor 
was only present on his chest.  The examiner reported that 
tinea versicolor is often a recurrent infection of the skin 
with yeast (Pityrosporum) that results in scaly areas of 
hypopigmentation.  No scarring is associated with this 
disability.  Treatments are numerous, but generally the 
application of topical anti-fungal preparation is utilized.  
The veteran was noted to be treated with selenium sulfide.  
The examiner reported that the veteran's skin condition was 
generally asymptomatic, very common, and a minor dermatologic 
condition.  Treatment was noted to be effective but repeat 
treatments might be needed for recurrences.  The examiner 
opined that the mild seborrheic dermatitis on the veteran's 
face was an incidental and unrelated finding.  

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (2002).  Because this change took effect during 
the pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected tinea versicolor.  (The RO issued 
an SSOC in July 2005 that addressed both the old and the new 
regulations.)  

Under the prior criteria for Diagnostic Code 7806, a 
noncompensable rating is for consideration when there was 
slight, if any, exfoliation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is for 
consideration when there was exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted where there is eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  
38 C.F.R. § 4.118 (2002).

The amended criteria for Diagnostic Code 7806 provides for a 
noncompensable rating where there is dermatitis or eczema on 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and no more than topical therapy 
was required during the past 12-month period.  A 10 percent 
rating is for consideration where there is dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  Dermatitis or eczema 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period will be rated 30 percent.  38 C.F.R. § 
4.118 (2005).

The evidence from the VA examinations conducted in August 
1995, July 2000, and January 2005 does not demonstrate that 
the veteran suffers from exfoliation, or exudation, involving 
an exposed surface or extensive area to warrant a 10 percent 
rating under the prior regulations.  He experienced some 
itching, and while his problem was described as widespread, 
the examiners reported that the problem was essentially 
asymptomatic and easily treated.  It appears from the record 
that instances of widespread occurrence were rare and 
consequently suggestive of problems more akin to the criteria 
for a zero percent rating.  

The veteran had evidence of an itchy rash at his VA 
consultation in March 1996 and at his July 2000 VA 
examination.  The veteran's skin rash was described as 
hypopigmentation of the chest, back, and arms.  Physical 
examination in July 2000 revealed widespread, various-sized 
whitish, slightly scaly macules on his neck, chest, abdomen, 
back and upper extremities.  The VA treatment records did not 
reflect any evidence of exacerbations that might reflect a 
different aspect of the veteran's disability than was noted 
at the time of his VA examinations. 

The evidence of record does not support an increased rating 
under the amended regulations which became effective after 
August 30, 2002.  In the February 2005 addendum to the 
January 2005 VA examination, the veteran's disability was 
noted to be limited to a 10-cm area of his chest.  There is 
no evidence that veteran was treated with anything other than 
topical therapy at any time during the pendency of his 
appeal.  He had other skin problems noted at the time that 
were unrelated to his tinea versicolor.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's right ear hearing loss 
and skin disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in August 2003.  He was 
advised to submit any evidence he had and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although notices 
required by the VCAA were not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran testified at a Board hearing.  The veteran was 
afforded several VA examinations as noted above.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable disability rating for 
right ear hearing loss is denied.

Entitlement to an initial compensable disability rating for 
tinea versicolor is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


